Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Indo Global Exchange(s) Pte, Ltd (the “Company”) on Form 10-Q for the period ending April 30, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John O'Shea, Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge:and (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:July1,2016 By: /s/ John O'Shea Name: John O'Shea Title: Chief Executive Officer, Chief Financial Officer, President, Secretary, Treasurer and Director (Principal Executive Officer,Principal Financial Officer and Principal Accounting Officer)
